United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fenton, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1172
Issued: February 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On April 30, 2019 appellant filed a timely appeal from two November 21, 2018 decisions
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-1172.
This case has previously been before the Board.1 The facts and circumstances as set forth
in the Board’s prior decision are incorporated by reference. The relevant facts are as follows.
OWCP accepted appellant’s January 7, 1994 traumatic injury claim (Form CA-1) for
trimalleolar fracture of the left ankle and open reduction internal fixation left medial and lateral
malleoli. It subsequently expanded acceptance of the claim to include post-traumatic arthritis of
the left ankle with posterior tibial tendon dysfunction. Appellant returned to work with restrictions
on January 13, 1994 and returned to full-duty work on July 8, 1994. Her employment with the
employing establishment terminated on August 2, 1994, after which time she performed
nonfederal employment.
On August 26, 2009 OWCP terminated appellant’s wage-loss compensation benefits,
effective August 30, 2009, finding that her injury-related disability had ceased. Appellant filed

1

Docket No. 16-0708 (issued January 17, 2017); Docket No. 14-1102 (issued August 15, 2014); Docket No. 101245 (issued April 26, 2011).

requests for reconsideration that were denied. OWCP last reviewed the merits of this claim on
March 13, 2013 and denied modification.2
Appellant continued to request reconsideration. By decisions dated July15, September 6,
and November 15, 2013, and March 2, 2014, OWCP denied reconsideration of the merits of the
claim. On April 16, 2014 appellant appealed to the Board. By decision dated August 15, 2014,
the Board affirmed the November 15, 2013 and March 2, 2014 OWCP decisions.3 Appellant
continued to request reconsideration. By decisions dated September 29, 2015 and January 4, 2016,
OWCP denied appellant’s requests for reconsideration, finding that they were untimely filed and
failed to demonstrate clear evidence of error. On February 26, 2016 appellant appealed to the
Board. By decision dated January 17, 2017, the Board affirmed the September 29, 2015 and
January 4, 2016 nonmerit decisions.4
On April 11 and June 25, 2018 OWCP received appellant’s requests for reconsideration of
“all aspects of my case.” Appellant argued that wage-loss compensation claims for the periods
July 17, 1994 to January 24, 1995, December 20, 1995 to August 31, 2004, and August 30, 2009
to March 13, 2013 had not been considered and she had clear evidence of error which to
demonstrate continuation of her disability from her January 7, 1994 work injury. She noted that
she was enclosing additional medical evidence that showed her work injuries continued and
produced consequential injuries.
The additional evidence included a January 7, 1994 x-ray of the left ankle, a May 2, 2012
magnetic resonance imaging (MRI) scan of the left ankle, a February 5, 2015 memorandum of
phone call, a February 6, 2015 letter from OWCP indicating there was no evidence to support her
claim for compensation for the period December 27, 2014 to January 24, 2015, a report dated
January 2, 2013 from a podiatrist, an August 1, 2014 bone scan of the whole body, and an
August 7, 2014 MRI scan of the lumbar spine. OWCP also received a January 2, 2013 duty status
report (Form CA-17).
In a letter dated July 31, 2018, OWCP informed appellant that her reconsideration request
had been reviewed. It explained that there were two issues that could be addressed and would be
referred to a senior claims examiner. The issues included her claim for wage-loss compensation
for the period from December 20, 1995 to August 31, 2004, and the termination of her wage-loss
compensation effective August 30, 2009.
By separate decisions dated November 21, 2018, OWCP denied appellant’s requests for
reconsideration, finding that the requests were untimely filed and failed to demonstrate clear
evidence of error.

2
Appellant continued to request reconsideration. In a decision dated August 15, 2014, the Board affirmed the
November 15, 2013 and March 21, 2014 OWCP decisions, which denied reconsideration without conducting a merit
review regarding the termination of benefits Docket No. 14-1102 (issued August 15, 2014).
3

Docket No. 14-1102, supra note 1.

4

Docket No. 16-0708, supra note 1.

2

The Board finds that the case is not in posture for decision because OWCP failed to make
findings regarding the evidence submitted in support of the reconsideration requests.5 OWCP
summarily denied appellant’s request for reconsideration without complying with the review
requirements of FECA and its implementing regulations.6 Section 8124(a) of FECA provides that
OWCP shall determine and make a finding of fact and make an award for or against payment of
compensation.7 Its regulations at 20 C.F.R. § 10.126 provide that the decision of the Director of
OWCP shall contain findings of fact and a statement of reasons. As well, OWCP’s procedures
provide that the reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.8 In
the November 21, 2018 decisions, OWCP denied the two reconsideration requests finding each
untimely filed as they were received more than a year following the relevant decision, but it failed
to analyze the relevant evidence as to whether it was sufficient to demonstrate clear evidence of
error.
The case must be remanded for OWCP to describe the evidence submitted on
reconsideration and provide detailed reasons for accepting or rejecting the claim.9
The Board will set aside OWCP’s November 21, 2018 decisions and remand the case for
an appropriate decision on appellant’s untimely reconsideration requests. Accordingly,

5

C.R., Docket No. 17-0964 (issued September 9, 2019).

6

Id.; see also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3d (February 2016).
7

5 U.S.C. § 8124(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

9

C.R., supra note 4; see also M.L., Docket No. 09-0956 (issued April 15, 2010).

3

IT IS HEREBY ORDERED THAT the November 21, 2018 decisions of the Office of
Workers’ Compensation Programs are set aside and the case is remanded for action consistent with
this decision of the Board.
Issued: February 20, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

